Citation Nr: 1543228	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for torn medial meniscus, left knee with osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis with limited range of motion.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned in August 2015.  A copy of the transcript is of record.  The Veteran withdrew all representation from his case at his BVA hearing. He is currently unrepresented.

A review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

The Veteran raised the following issues at his August 2015 BVA hearing including: service connection for his right elbow, left tibia, left calf, right knee, back, left hip, right arm, and restless leg syndrome disabilities.  However, the Veteran explicitly stated that if he was granted TDIU he would not pursue the above listed claims. As the Board grants TDIU below, the above listed claims will not be referred to the RO.  No other issue is before the VA at this time. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  In this regard, the Veteran is already at 100% service-connected disabled. 


FINDINGS OF FACT

1.  Resolving doubt in his favor, the Veteran's torn medial meniscus, left knee with osteoarthritis, is manifested by severe instability.

2.  Throughout the rating period on appeal, the Veteran's left knee osteoarthritis with limited range of motion is manifested by X-ray evidence of arthritis with painful motion; flexion has not been shown to be limited to 30 degrees, nor has extension been shown to be limited to 10 degrees.   

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for torn medial meniscus, left knee with osteoarthritis, but no higher, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5257 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee osteoarthritis with limited range of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5010-5260 (2015). 

3.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is rated at 10 percent for his left knee osteoarthritis with limited range of motion under Diagnostic Codes (DCs) 5010-5260.  Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  

A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  DC 5260.

DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

On VA examination in June 2010 the Veteran demonstrated 128 degrees of left knee flexion with 0 degrees of extension.  It was noted that there was objective evidence of pain following repetitive motion.  Notably, the VA examiner did not indicate at which point pain started.   Nevertheless, it was noted that there was no additional limitations after three repetitions of his range of motion.

At a January 2013 VA examination the Veteran demonstrated 130 degrees of flexion in his left knee with objective evidence of painful motion beginning at 90 degrees.  He was able to extend to 0 degrees.

The Board has also noted the Veteran's complaints of generalized pain in the left knee, regardless of range of motion.  However, the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating he currently receives for his limited range of motion.  The evidence does not support the assignment of compensable ratings under Diagnostic Codes 5260 or 5261.  It is likewise apparent that the criterion to assign separate 10 percent ratings has also not been met.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

It is important for the Veteran to also understand that without problems such as his complaints of pain, there would be no basis for the current 10 percent rating for left knee osteoarthritis with limited range of motion.  In this regard, it is important to note that the range of motion testing does not meet the requirements of a 10 percent evaluation, let alone a higher evaluation. Without consideration of the problems he has cited, the current evaluation could not be justified.  

The Board notes that the Veteran is already in receipt of a separate 10 percent rating for instability pursuant to DC 5257.  Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

A review of the medical evidence reflects that the Veteran suffers from severe instability of his left knee, which has resulted in numerous falls and emergency room visits. VA treatment records throughout the record note that the Veteran's left knee gives way multiple times a week.  The Veteran testified at his August 2015 BVA hearing that his knee buckles and causes him to fall.  His wife submitted a statement reiterating the Veteran's contentions.  

At the Veteran's June 2010 VA examination it was noted that he had episodes of dislocation or subluxation several times a week. Instability was reported.  At a January 2013 VA examination it was noted that there was instability of his left knee with disturbance of locomotion.  The Veteran demonstrates 5-10 millimeters of anterior instability and 0-5 millimeters of posterior instability.  It was noted that the Veteran regularly uses a brace.  

Based on the evidence above, and in consideration of his BVA hearing testimony, and resolving all doubt in his favor, the Board is of the opinion that the Veteran's current disability more closely approximates a "severe" knee disorder.  Therefore, a rating of 30 percent, the maximum rating available under Diagnostic Code 5257, is warranted throughout the rating period on appeal. 

Consideration has also been given to other potentially applicable diagnostic codes. However, as there is no evidence of ankylosis; impairment of the tibia and fibula (Veteran specifically noted a claim for his left tibia but then withdrew at his hearing if granted TDIU); or genu recurvatum, Diagnostic Codes 5256, 5262, 5263 are not for consideration. Moreover, although the January 2013 VA examination noted a left meniscal tear, separate ratings under either DC 5258 and DC 5259 are not warranted in this case.  The symptomatology contemplated by these diagnostic codes has already been considered in the award of a separate rating for instability of the Veteran's left knee under DC 5257.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Based on the evidence, the Board finds that a rating of 30 percent, but no higher, is warranted for a torn medial meniscus, left knee with osteoarthritis. However, an increased rating for his left knee osteoarthritis with limited range of motion is not warranted.

In this regard, it is important for the Veteran to understand that he cannot receive more compensation for his right leg condition, as a whole, than a Veteran without his right leg, generally referred to as the "amputation rule".

With respect to his increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  As the Board has now granted a 30 percent disability rating for the Veteran's left knee torn medical meniscus with osteoarthritis, the Veteran's ratings for his service-connected disabilities now meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a)(2).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in May 2009.  See VA Form 21-8940.   The evidence reflects that the Veteran suffers from a severe service-connected psychological disability and severe orthopedic service-connected disabilities. Taking into consideration the Veteran's work history and severity of his service-connected disabilities, the Board finds that the evidence reflects the Veteran is unable to maintain substantially gainful employment.  

In consideration of the Board's grant above, the Veteran's combined current rating for his disabilities at this this time appears to be 70%. 

The Board finds the evidence of record provides highly probative evidence in support of a TDIU.  The evidence of record shows that the Veteran's service-connected disabilities together preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted.  38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a June 2010 letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  A response from the Social Security Administration (SSA) noted that they had no medical records pertaining to the Veteran. The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in June 2010 and January 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since the most recent VA examination.  The Board finds the examinations together provide adequate information from which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating of 30 percent, but no higher, for torn medial meniscus, left knee with osteoarthritis is granted.

A rating in excess of 10 percent for left knee osteoarthritis with limited range of motion is denied.

Entitlement to a TDIU is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


